Exhibit 10.1

 

LIMITED LIABILITY COMPANY INTEREST PURCHASE AGREEMENT

 

This LIMITED LIABILITY PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of October 19, 2008 by and among BLACK DIAMOND COMMERCIAL FINANCE,
L.L.C., a Delaware limited liability company, in its capacity as Agent (as such
term is defined in the Credit Agreement, “Agent”) under the Credit Agreement
(“BDCF” or “Buyer”), and SOUTHWEST CASINO AND HOTEL CORP., a Minnesota
corporation (“Seller”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns a 50% Membership Interest (as such term is defined in the
Member Control Agreement) (the “Membership Interest”) in North Metro Harness
Initiative, LLC, a Minnesota limited liability company (the “Company), whose
business and affairs are governed by that certain Member Control Agreement of
North Metro Harness Initiative, LLC, entered into and effective as of June 8,
2004 (as amended by that certain First Amendment to Member Control Agreement
dated as of April 20, 2007, the “Member Control Agreement”);

 

WHEREAS, Seller’s Membership Interest in the Company includes a 50% Percentage
Interest (as such term is defined in the Member Control Agreement) in the
Company;

 

WHEREAS, pursuant to the requirements of that certain letter agreement, dated
June 19, 2008, between Seller and an affiliate of MTR Harness, Inc., a Minnesota
corporation and owner of a 50% Membership Interest (as such term is defined in
the Member Control Agreement) in the Company (“MTR Harness”), MTR Harness has
waived its right to receive the first $192,500 in distributions from the Company
to which MTR Harness would otherwise be entitled, and has directed that the
Company pay such $192,500 in distributions to Seller (Seller’s right to receive
such $192,500 in distributions, the “$192,500 Distribution Right”);

 

 WHEREAS, pursuant to Article IX and Article XV of the Member Control Agreement,
Seller is entitled to receive Distributions (as such term is defined in the
Member Control Agreement) with respect to its Membership Interests from the
Company of: (i) Unrecovered Unmatched Pre-Licensing Costs (as such term is
defined in the Member Control Agreement) and (ii) Unrecovered Preferred Return
(as such term is defined in the Member Control Agreement), currently in the
aggregate amount of $2,164,572 (the right to a receive non-interest bearing,
fixed amount of $2,164,572 of the Distributions referenced in items (i) and
(ii) (the “Unrecovered Costs and Return Distribution Rights”), and, together
with the $192,500 Distribution Right, collectively, the “Excluded Interest”);

 

WHEREAS, the $192,500 Distribution Right and Unrecovered Costs and Return
Distribution Rights comprising the Excluded Interest: (i) constitute only the
right of to Seller to receive an aggregate amount equal to $2,357,072 in
distributions from the Company in accordance with the terms of the Member
Control Agreement; and (ii) do not provide Seller with any other rights with
respect to the Company of any kind whatsoever, including, without limitation,
voting or control rights or any rights of a Member under the Member Control
Agreement or Minnesota law;

 

--------------------------------------------------------------------------------


 

WHEREAS, the Excluded Interest does not include the right of Seller to receive
any amount of Preferred Return (as such term is defined in the Member Control
Agreement) accrued after the Closing Date (as defined herein), and Seller shall
earn no interest on any amounts due in connection with the Excluded Interest;

 

WHEREAS, BDCF and the Company entered into that certain Credit Agreement, dated
as of April 20, 2007 (as has been and may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Company, as borrower, the Loan Parties (as such term is defined
in the Credit Agreement), the Lenders (as such term is defined in the Credit
Agreement) and BDCF, as Agent;

 

WHEREAS, Seller and Southwest Casino Corporation, a Nevada corporation and owner
of 100% of the capital stock of Seller (“Seller Parent”), and BDCF, as Agent,
are parties to that certain Limited Guaranty dated as of July 1, 2008, pursuant
to which Seller and Seller Parent guaranteed the Obligations (as such term is
defined in the Credit Agreement) on a limited basis as set forth therein;

 

WHEREAS, pursuant to that certain Pledge Agreement, dated as of April 20, 2007
(as amended restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”), by and between Seller and BCDF, as Agent, Seller has
pledged to BCDF, as Agent, for the benefit of Agent and the benefit of Lenders
(as such term is defined in the Pledge Agreement), a first priority security
interest in the Pledged Collateral (as such term is defined in the Pledge
Agreement);

 

WHEREAS, Seller, Seller Parent and Buyer, contemporaneously with the execution
and delivery of this Agreement, have entered into that certain Settlement
Agreement, dated as of the date hereof (the “Settlement Agreement”); and

 

WHEREAS, in accordance with the Settlement Agreement, Seller has agreed to sell
to Buyer, and Buyer has agreed to purchase from Seller, all of the Membership
Interest and all Seller’s right, title and interest in the Company and under the
Member Control Agreement of any kind, including as a Managing Member, but
excluding, however, the Excluded Interest (such Membership Interest and all
Seller’s right, title and interest in the Company and under the Member Control
Agreement of any kind, including as a Managing Member, but excluding, however,
the Excluded Interest, the “Acquired Interest”) on the terms and subject to the
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereby agree
as follows:

 


ARTICLE I
PURCHASE AND SALE OF THE ACQUIRED INTEREST; CLOSING


 


1.1           PURCHASE AND SALE. SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF
THIS AGREEMENT, AT THE CLOSING (AS DEFINED BELOW), SELLER SHALL SELL, TRANSFER
AND ASSIGN TO BUYER, AND BUYER SHALL ACQUIRE FROM SELLER ALL OF SELLER’S RIGHT,
TITLE AND INTEREST IN AND TO THE ACQUIRED INTEREST, SUBJECT IN ALL EVENTS TO ALL
RIGHTS OF THE AGENT UNDER THE PLEDGE AGREEMENT. UPON THE

 

2

--------------------------------------------------------------------------------


 


TRANSFER OF THE ACQUIRED INTEREST FROM SELLER TO BUYER: (I) SUBJECT TO ANY
APPLICABLE REQUIREMENTS OF THE MEMBER CONTROL AGREEMENT, BUYER SHALL BE DEEMED A
SUBSTITUTE MEMBER (AS SUCH TERM IS DEFINED IN THE MEMBER CONTROL AGREEMENT) OF
THE COMPANY; (II) SELLER SHALL BE DEEMED TO HAVE TRANSFERRED ANY AND ALL OF ITS
RIGHTS AS A MEMBER OF THE COMPANY UNDER THE MEMBER CONTROL AGREEMENT AND
MINNESOTA LAW, AND ANY OTHER RIGHT, TITLE AND INTEREST IN THE COMPANY AND UNDER
THE MEMBER CONTROL AGREEMENT OF ANY KIND, INCLUDING AS A MANAGING MEMBER,
PROVIDED, HOWEVER, THAT SELLER SHALL RETAIN ALL OF ITS RIGHTS WITH RESPECT TO
THE EXCLUDED INTERESTS; AND (III) SUBJECT TO ANY APPLICABLE REQUIREMENTS OF THE
MEMBER CONTROL AGREEMENT, BUYER SHALL BE DEEMED A MANAGING MEMBER (AS SUCH TERM
IS DEFINED IN THE MEMBER CONTROL AGREEMENT) OF THE COMPANY FOR ALL PURPOSES AND
IN ALL RESPECTS. IT IS HEREBY ACKNOWLEDGED AND AGREED BY SELLER AND BUYER THAT
UPON COMPLETION OF THE PURCHASE AND SALE CONTEMPLATED BY THIS SECTION 1.1, THE
ACQUIRED INTEREST SHALL BE FREELY ASSIGNABLE AND TRANSFERABLE BY BUYER, FREE AND
CLEAR OF ANY LIEN OR CLAIM OF SELLER OTHER THAN PURSUANT TO SECTION 5.1 OF THIS
AGREEMENT, AND SUBJECT IN ALL EVENTS TO ALL RIGHTS OF THE AGENT UNDER THE PLEDGE
AGREEMENT.


 


1.2           CONSIDERATION. IN CONSIDERATION FOR THE ACQUIRED INTEREST AND
SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF THIS AGREEMENT, AT THE CLOSING,
BUYER SHALL PAY TO SELLER THE AMOUNT OF $1.00 (THE “PURCHASE PRICE”). THE
PURCHASE PRICE SHALL BE PAYABLE BY BUYER (OR ITS DESIGNEE) TO SELLER AT THE
CLOSING BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED
BY SELLER, OR BY CASHIER’S CHECK OR OTHER CASH PAYMENT.


 


1.3           FULL AND COMPLETE PAYMENT. THE PARTIES ACKNOWLEDGE AND AGREE THAT
THE PAYMENT OF THE PURCHASE PRICE CONSTITUTES FULL AND COMPLETE PAYMENT FOR THE
ACQUIRED INTEREST AND ALL RIGHTS AND ATTRIBUTES RELATED THERETO. EXCEPT FOR THE
PURCHASE PRICE, SELLER SHALL NOT BE ENTITLED TO ANY OTHER RIGHTS, PAYMENTS,
RETURNS AND/OR DIVIDENDS, WHETHER IN CASH OR PROPERTY, FROM THE COMPANY OR ANY
OTHER PERSON OR ENTITY IN RESPECT OF THE ACQUIRED INTEREST OR OTHER INTERESTS IN
OR WITH RESPECT TO THE COMPANY, EXCEPT FOR THE EXCLUDED INTEREST.


 


1.4           THE CLOSING. THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT (THE “CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF LATHAM & WATKINS
LLP, SEARS TOWER, SUITE 5800, CHICAGO, ILLINOIS 60606 ON OCTOBER 19, 2008 OR ON
SUCH OTHER DATE AS IS MUTUALLY AGREEABLE TO SELLER AND BUYER (SUCH DATE, THE
“CLOSING DATE”).


 


ARTICLE II
CONDITIONS TO CLOSING


 


2.1           CONDITIONS TO BUYER’S OBLIGATIONS. THE OBLIGATION OF BUYER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IS SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS AS OF THE CLOSING DATE:


 


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF SELLER SET FORTH IN ARTICLE III HEREOF SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS (EXCEPT FOR ANY REPRESENTATIONS OR WARRANTIES QUALIFIED BY
MATERIALITY, WHICH SHALL BE TRUE AND CORRECT IN ALL RESPECTS) WHEN MADE AND AS
OF THE CLOSING DATE AS THOUGH THEN MADE AND AS THOUGH THE CLOSING DATE WAS
SUBSTITUTED FOR THE DATE OF THIS AGREEMENT THROUGHOUT SUCH REPRESENTATIONS AND
WARRANTIES.

 

3

--------------------------------------------------------------------------------


 


(B)           GOVERNMENTAL PROCEEDINGS. NO INJUNCTION EXISTS OR PROCEEDING HAS
BEEN COMMENCED THAT IS REASONABLY LIKELY TO PREVENT, DELAY, MAKE ILLEGAL, OR
OTHERWISE INTERFERE WITH, THE PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, DECLARE UNLAWFUL THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR CAUSE SUCH TRANSACTIONS TO BE
RESCINDED.


 


(C)           DELIVERIES. SELLER SHALL HAVE DELIVERED, OR CAUSED TO BE
DELIVERED, TO BUYER:


 

(I)            A COPY OF THIS AGREEMENT, DULY EXECUTED BY SELLER; AND

 

(II)           A MEMBERSHIP CERTIFICATE EVIDENCING SELLER’S MEMBERSHIP INTEREST,
ACCOMPANIED BY AN ASSIGNMENT AND ASSUMPTION DOCUMENT, IN THE FORM ATTACHED
HERETO AS EXHIBIT A (THE “ASSIGNMENT AND ASSUMPTION”), DULY EXECUTED BY SELLER
AND EFFECTING THE ASSIGNMENT AND TRANSFER OF THE ACQUIRED INTEREST TO BUYER.

 

Any condition specified in this Section 2.1 may be waived in writing by Buyer in
its sole discretion.

 


2.2           CONDITIONS TO SELLER’S OBLIGATIONS. THE OBLIGATIONS OF SELLER TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE
SATISFACTION OF THE FOLLOWING CONDITIONS AS OF THE CLOSING DATE:


 


(A)           REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS AND WARRANTIES
OF BUYER SET FORTH IN ARTICLE IV HEREOF SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WHEN MADE AND AT AND AS OF THE CLOSING DATE AS THOUGH THEN
MADE AND AS THOUGH THE CLOSING DATE WAS SUBSTITUTED FOR THE DATE OF THIS
AGREEMENT THROUGHOUT SUCH REPRESENTATIONS AND WARRANTIES.


 


(B)           GOVERNMENTAL PROCEEDINGS. NO INJUNCTION EXISTS OR PROCEEDING HAS
BEEN COMMENCED THAT IS REASONABLY LIKELY TO PREVENT, DELAY, MAKE ILLEGAL, OR
OTHERWISE INTERFERE WITH, THE PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION
OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, DECLARE UNLAWFUL THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR CAUSE SUCH TRANSACTIONS TO BE
RESCINDED.


 


(C)           DELIVERIES. BUYER SHALL HAVE DELIVERED, OR CAUSED TO BE DELIVERED,
TO SELLER:


 

(I)            A COPY OF THIS AGREEMENT, DULY EXECUTED BY BUYER;

 

(II)           THE ASSIGNMENT AND ASSUMPTION, DULY EXECUTED BY BUYER; AND

 

(III)          THE PURCHASE PRICE.

 

Any condition specified in this Section 2.2 may be waived in writing by Seller
in its sole discretion.

 

4

--------------------------------------------------------------------------------


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER


 

As an inducement to Buyer to enter into and perform this Agreement, Seller
hereby makes the following representations, warranties and covenant to Buyer as
of the date hereof:

 


3.1           STATUS. SELLER IS A DULY FORMED, VALIDLY EXISTING CORPORATION IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF MINNESOTA AND HAS ALL REQUISITE
POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON ITS
BUSINESS AS CURRENTLY CONDUCTED.


 


3.2           COMMITMENTS. EXCEPT PURSUANT TO THE CREDIT AGREEMENT AND THIS
AGREEMENT, THERE ARE NO COMMITMENTS, OPTIONS, CONTRACTS OR OTHER ARRANGEMENTS
WHATSOEVER, WHETHER WRITTEN OR ORAL, UNDER WHICH SELLER IS OR MAY BECOME
OBLIGATED TO SELL, TRANSFER, PLEDGE, ASSIGN, CONVEY OR OTHERWISE DISPOSE OF THE
ACQUIRED INTEREST OR ANY RIGHT OR INTEREST THEREIN.


 


3.3           TITLE. SELLER HAS GOOD AND INDEFEASIBLE TITLE TO THE ACQUIRED
INTEREST OWNED BY IT FREE AND CLEAR OF ALL MORTGAGES, PLEDGES, LIENS, CLAIMS,
ENCUMBRANCES, OTHER SECURITY ARRANGEMENTS, PREFERENTIAL ARRANGEMENTS OR
RESTRICTIONS OF ANY KIND WHATSOEVER (COLLECTIVELY, “LIENS”) EXCEPT FOR THE LIEN
IN FAVOR OF THE AGENT PURSUANT TO THE PLEDGE AGREEMENT. UPON DELIVERY BY BUYER
OF THE PURCHASE PRICE, SELLER WILL TRANSFER TO BUYER GOOD AND INDEFEASIBLE TITLE
TO THE ACQUIRED INTEREST FREE AND CLEAR OF ALL LIENS EXCEPT FOR THE LIEN IN
FAVOR OF THE AGENT PURSUANT TO THE PLEDGE AGREEMENT.


 


3.4           AUTHORITY. SELLER HAS FULL POWER, RIGHT AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT AND, SUBJECT TO THE TERMS OF THE MEMBER CONTROL
AGREEMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY. THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT BY SELLER AND THE CONSUMMATION BY SELLER OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY
ACTION ON THE PART OF SELLER.


 


3.5           ENFORCEABILITY. THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED
BY SELLER AND, UPON DELIVERY HEREOF BY SELLER, WILL CONSTITUTE A LEGALLY VALID
AND BINDING OBLIGATION OF SELLER ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
ITS TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY MAY BE SUBJECT TO, AND
LIMITED BY, APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
RECEIVERSHIP AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND GENERAL EQUITABLE PRINCIPLES.


 


3.6           NO CONFLICT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION BY SELLER OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF, DOES NOT AND WILL NOT: 
(A) CONFLICT WITH, VIOLATE, RESULT IN THE BREACH OF, CONSTITUTE A DEFAULT UNDER,
GIVE RISE TO ANY RIGHT OF ACCELERATION, CANCELLATION OR TERMINATION OF ANY
MATERIAL RIGHT OR OBLIGATION UNDER, OR REQUIRE ANY CONSENT, APPROVAL,
AUTHORIZATION OR ACTION OR FILING PURSUANT TO, ANY AGREEMENT OR OTHER INSTRUMENT
TO WHICH SELLER IS A PARTY OR BY WHICH SELLER OR ANY OF ITS PROPERTIES OR ASSETS
ARE BOUND; OR (B) VIOLATE OR REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR
ACTION OR FILING PURSUANT TO, ANY CODE, STATUTE, ORDINANCE, RULE, REGULATION,
DIRECTIVE, ORDER, DECREE, RULING, WRIT, INJUNCTION, JUDGMENT OR OTHER LAW OR
BINDING PRONOUNCEMENT OF ANY GOVERNMENTAL AUTHORITY (COLLECTIVELY, “LAWS”)
APPLICABLE TO SELLER, OR ANY OF ITS PROPERTIES

 

5

--------------------------------------------------------------------------------


 


OR ASSETS, EXCEPT CONSENTS AND APPROVALS REQUIRED UNDER LAWS AND REGULATIONS OF
THE STATE OF MINNESOTA APPLICABLE TO THE ACQUISITION OF AN OWNERSHIP INTEREST IN
AN ENTITY LICENSED TO ENGAGE IN PARI-MUTUEL WAGERING.


 


3.7           LITIGATION. THERE ARE NO CLAIMS, DEMANDS, ACTIONS, INVESTIGATIONS,
AUDITS, SUITS, CAUSES OF ACTION, ARBITRATION PROCEEDINGS OR OTHER PROCEEDINGS
PENDING, OR TO THE KNOWLEDGE OF SELLER, THREATENED OR OTHERWISE BEING ASSERTED
AGAINST SELLER, WHICH, DIRECTLY OR INDIRECTLY, WOULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE ACQUIRED INTEREST OWNED BY SELLER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.8           BROKERAGE. NO AGENT, BROKER, INVESTMENT BANKER, INTERMEDIARY,
FINDER OR FIRM ACTING ON BEHALF OF SELLER WILL BE ENTITLED TO ANY BROKER’S OR
FINDER’S FEE OR ANY OTHER COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY,
FROM SELLER IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT OR UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY


 


3.9           EXCLUDED INTEREST. SELLER’S RIGHTS TO DISTRIBUTIONS FROM THE
COMPANY ARE CONTINGENT UPON THE OCCURRENCE OF THOSE EVENTS DESCRIBED IN THE
MEMBER CONTROL AGREEMENT. AS OF THE CLOSING DATE, THE MAXIMUM AGGREGATE AMOUNT
OF DISTRIBUTIONS PAYABLE PURSUANT TO THE $192,500 DISTRIBUTION RIGHT AND
UNRECOVERED COSTS AND RETURN DISTRIBUTION RIGHTS EQUALS $2,357,072. SELLER
ACKNOWLEDGES AND AGREES THAT, OTHER THAN THE RIGHT TO RECEIVE DISTRIBUTIONS FROM
THE COMPANY IN THE MAXIMUM AGGREGATE AMOUNT OF $2,357,072, SUBJECT TO AND IN
ACCORDANCE WITH THE MEMBER CONTROL AGREEMENT, THE EXCLUDED INTEREST DOES NOT
INCLUDE ANY RIGHTS OF ANY KIND WHATSOEVER IN THE COMPANY OR UNDER THE MEMBER
CONTROL AGREEMENT (INCLUDING ANY RIGHTS TO PREFERRED RETURN, AS SUCH TERM IS
DEFINED IN THE MEMBER CONTROL AGREEMENT) OR AS A MEMBER OF THE COMPANY PURSUANT
TO THE MEMBER CONTROL AGREEMENT OR MINNESOTA LAW. SELLER ACKNOWLEDGES AND AGREES
THAT, AFTER THE DATE OF THIS AGREEMENT, SELLER SHALL EARN NO INTEREST ON ANY
AMOUNTS DUE IN CONNECTION WITH THE EXCLUDED INTEREST. SELLER COVENANTS AND
AGREES THAT, FROM AND AFTER THE CLOSING DATE, SELLER SHALL NOT, AND SHALL CAUSE
ITS AFFILIATES, SUCCESSORS AND ASSIGNS NOT TO: (I) MAKE ANY CLAIM FOR ANY
DISTRIBUTIONS OR PAYMENTS FROM THE COMPANY OTHER THAN WITH RESPECT TO THE
EXCLUDED INTEREST AND PAYMENTS DUE UNDER THE CONSULTING AGREEMENT (AS SUCH TERM
IS DEFINED IN THE SETTLEMENT AGREEMENT) OR ANY AGREEMENT ENTERED INTO ON THE
DATE OF THIS AGREEMENT BETWEEN SELLER AND SELLER PARENT, ON ONE HAND, AND BUYER
ON THE OTHER HAND; (II) MAKE ANY CLAIM TO ANY EQUITY INTEREST IN OR RIGHTS AS A
MEMBER OF THE COMPANY, WHETHER PURSUANT TO THE MEMBER CONTROL AGREEMENT,
MINNESOTA LAW OR OTHERWISE; AND (III) MAKE ANY CLAIM AGAINST BUYER WITH RESPECT
TO THE EXCLUDED INTEREST.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER


 

As an inducement to Seller to enter into and perform this Agreement, Buyer
hereby makes the following representations and warranties to Seller as of the
date hereof:

 


4.1           STATUS. BUYER IS A DULY FORMED, VALIDLY EXISTING LIMITED LIABILITY
COMPANY IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND HAS ALL
REQUISITE POWER AND AUTHORITY TO OWN ITS PROPERTIES AND ASSETS AND TO CARRY ON
ITS BUSINESS AS CURRENTLY CONDUCTED.

 

6

--------------------------------------------------------------------------------


 


4.2           AUTHORITY. BUYER HAS FULL POWER, RIGHT AND AUTHORITY TO EXECUTE
AND DELIVER THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER AND TO
CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY. BUYER’S EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE CONSUMMATION BY BUYER OF THE TRANSACTIONS
CONTEMPLATED HEREBY HAVE BEEN DULY AUTHORIZED AND APPROVED BY ALL NECESSARY
ACTION ON THE PART OF BUYER.


 


4.3           ENFORCEABILITY. THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED
BY BUYER AND, UPON DELIVERY HEREOF BY BUYER, WILL CONSTITUTE A LEGALLY VALID AND
BINDING OBLIGATION OF BUYER ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS
TERMS, EXCEPT TO THE EXTENT THAT SUCH ENFORCEABILITY MAY BE SUBJECT TO, AND
LIMITED BY, APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM,
RECEIVERSHIP AND SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS
GENERALLY, AND GENERAL EQUITABLE PRINCIPLES.


 


4.4           NO CONFLICT. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CONSUMMATION BY BUYER OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF, DO NOT AND WILL
NOT:  (A) CONFLICT WITH, VIOLATE, RESULT IN THE BREACH OF, OR CONSTITUTE A
DEFAULT UNDER ANY PROVISION OF BUYER’S CHARTER OR BY-LAWS; (B) CONFLICT WITH,
VIOLATE, RESULT IN THE BREACH OF, CONSTITUTE A DEFAULT UNDER, GIVE RISE TO ANY
RIGHT OF ACCELERATION, CANCELLATION OR TERMINATION OF ANY RIGHT OR OBLIGATION OF
BUYER UNDER, OR REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OR FILING
PURSUANT TO, ANY AGREEMENT OR OTHER INSTRUMENT TO WHICH BUYER IS A PARTY OR BY
WHICH BUYER OR ANY OF ITS PROPERTIES OR ASSETS ARE BOUND; OR (C) VIOLATE OR
REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR ACTION OR FILING PURSUANT TO,
ANY LAWS APPLICABLE TO BUYER, OR ANY OF ITS PROPERTIES OR ASSETS, EXCEPT
CONSENTS AND APPROVALS REQUIRED UNDER THE LAWS AND REGULATIONS OF THE STATE OF
MINNESOTA APPLICABLE TO THE ACQUISITION OF AN OWNERSHIP INTEREST IN AN ENTITY
LICENSED TO ENGAGE IN PARI-MUTUEL WAGERING.


 


4.5           BROKERAGE. NO AGENT, BROKER, INVESTMENT BANKER, INTERMEDIARY,
FINDER OR FIRM ACTING ON BEHALF OF BUYER WILL BE ENTITLED TO ANY BROKER’S OR
FINDER’S FEE OR ANY OTHER COMMISSION OR SIMILAR FEE, DIRECTLY OR INDIRECTLY,
FROM BUYER OR IN CONNECTION WITH THE EXECUTION OF THIS AGREEMENT OR UPON
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


ARTICLE V
CONTINGENT PURCHASE OPTION


 


5.1           CONTINGENT OPTION TO REPURCHASE.


 


(A)           SELLER SHALL HAVE THE RIGHT, AT ANY TIME ON OR AFTER JULY 20,
2009, BUT ON OR BEFORE JULY 24, 2009 (THE “OPTION PERIOD”), TO PURCHASE ALL, BUT
NOT LESS THAN ALL, OF THE ACQUIRED INTEREST FROM BDCF AT A PRICE EQUAL TO $1.00,
PROVIDED THAT SELLER SHALL HAVE ALSO PURCHASED AT PAR, ON THE DATE OF THE
ACQUISITION OF THE ACQUIRED INTEREST PURSUANT TO THE EXERCISE OF THE OPTION
RIGHT (AS DEFINED HEREIN), A LAST OUT, NON-VOTING, FULLY SUBORDINATED
PARTICIPATION INTEREST IN THE OBLIGATIONS (AS SUCH TERM IS DEFINED IN THE CREDIT
AGREEMENT) (THE “PARTICIPATION INTEREST”) FROM BDCF IN THE AGGREGATE PRINCIPAL
AMOUNT EQUAL TO $7,500,000 PURSUANT TO DOCUMENTATION REASONABLY SATISFACTORY TO
BDCF (SUCH CONTINGENT RIGHT TO PURCHASE THE ACQUIRED INTEREST, THE “OPTION
RIGHT”). FOR THE AVOIDANCE OF DOUBT, THE OPTION RIGHT SHALL NOT BE AVAILABLE TO
SELLER UNLESS AND UNTIL IT

 

7

--------------------------------------------------------------------------------


 


HAS ACQUIRED THE PARTICIPATION INTEREST FROM BDCF. BETWEEN THE CLOSING DATE AND
THE DATE OF EXERCISE OF THE OPTION RIGHT, BUYER SHALL NOT TAKE ANY ACTION OR
PERMIT ANY ACTION OF THE COMPANY TO BE TAKEN THAT WOULD CAUSE SUCH 50%
MEMBERSHIP INTEREST (EXCLUDING THE RETAINED INTEREST) TO CONSTITUTE LESS THAN
50% OF THE MEMBERSHIP INTERESTS IN THE COMPANY (EXCLUDING THE RETAINED
INTEREST).


 


(B)           SELLER ACKNOWLEDGES AND AGREES THAT THE OPTION RIGHT DOES NOT
INCLUDE ANY RIGHTS OF ANY KIND WITH RESPECT TO THE COMPANY OR UNDER THE MEMBER
CONTROL AGREEMENT OR APPLICABLE LAW, OTHER THAN AS EXPRESSLY SET FORTH IN THIS
SECTION 5.1. WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, SELLER
SHALL HAVE NO VOTING, CONTROL OR OTHER RIGHTS AS A MEMBER OF THE COMPANY,
WHETHER UNDER THE MEMBER CONTROL AGREEMENT OR UNDER MINNESOTA LAW, AS A RESULT
OF THIS SECTION 5.1.


 


(C)           NO LATER THAN THIRTY (30) DAYS PRIOR TO SELLER’S EXERCISE OF THE
OPTION RIGHT, SELLER SHALL DELIVER AN IRREVOCABLE NOTICE PURSUANT TO SECTION 7.5
BELOW, WHICH NOTICE SHALL SET FORTH A DATE FOR CLOSING WHICH SHALL BE DURING THE
OPTION PERIOD.


 


(D)           IN CONNECTION WITH THE EXERCISE OF THE OPTION RIGHT, SELLER SHALL,
AT THE CLOSING OF THE PURCHASE OF THE ACQUIRED INTEREST: (I) ACQUIRE THE
PARTICIPATION INTEREST BY DELIVERY OF DOCUMENTATION REASONABLY SATISFACTORY TO
BDCF; (II) EXECUTE AND DELIVER A PLEDGE AGREEMENT IN FAVOR OF BDCF, AS AGENT, IN
FORM AND SUBSTANCE SUBSTANTIALLY SIMILAR TO THE PLEDGE AGREEMENT (THE “NEW
PLEDGE AGREEMENT”), TO EFFECT THE GRANTING OF A FIRST LIEN AND SECURITY INTEREST
IN THE ACQUIRED INTEREST TO SECURE ALL OBLIGATIONS OWED UNDER THE CREDIT
AGREEMENT; AND (III) SUBJECT TO ANY APPLICABLE REQUIREMENTS OF THE MEMBER
CONTROL AGREEMENT, ACQUIRE THE ACQUIRED INTEREST AT A PURCHASE PRICE OF $1.00.


 


(E)           IN CONNECTION WITH THE EXERCISE OF THE OPTION RIGHT, BDCF SHALL
DELIVER TO SELLER AT CLOSING, SUBJECT TO THE NEW PLEDGE AGREEMENT, A MEMBERSHIP
CERTIFICATE EVIDENCING THE MEMBERSHIP INTEREST, ACCOMPANIED BY AN ASSIGNMENT AND
ACCEPTANCE DOCUMENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT A,
DULY EXECUTED BY BDCF AND, SUBJECT TO ANY APPLICABLE REQUIREMENTS OF THE MEMBER
CONTROL AGREEMENT, EFFECTING THE ASSIGNMENT AND TRANSFER OF THE ACQUIRED
INTEREST TO SELLER. IN CONNECTION WITH THE TRANSFER BY BDCF OF THE ACQUIRED
INTEREST TO SELLER PURSUANT TO THE EXERCISE OF THE OPTION RIGHT, BDCF SHALL NOT
BE REQUIRED TO MAKE ANY REPRESENTATIONS OR WARRANTIES TO SELLER IN CONNECTION
WITH SUCH TRANSFER, EXCEPT AS TO (I) GOOD AND VALID TITLE TO THE ACQUIRED
INTEREST BEING TRANSFERRED TO SELLER; (II) ITS VALID EXISTENCE AND GOOD STANDING
(IF APPLICABLE); (III) THE LEGAL CAPACITY AND AUTHORITY FOR, AND VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF (AS AGAINST BDCF), ANY AGREEMENT ENTERED
INTO BY BDCF IN CONNECTION WITH THE TRANSFER OF THE ACQUIRED INTEREST; AND
(IV) THE FACT THAT NO BROKER’S COMMISSION OR FINDER’S FEE IS PAYABLE BY BDCF AS
A RESULT OF BDCF’S CONDUCT IN CONNECTION WITH THE TRANSFER OF THE ACQUIRED
INTEREST PURSUANT TO THIS ARTICLE V. THE ACQUIRED INTEREST SHALL AT ALL TIMES
REMAIN SUBJECT TO RIGHTS OF THE AGENT PURSUANT TO THE NEW PLEDGE AGREEMENT.


 


(F)            THE OPTION RIGHT SET FORTH IN THIS SECTION 5.1 SHALL EXPIRE IF
THE CLOSING OF THE ACQUISITION OF THE ACQUIRED INTEREST DOES NOT OCCUR DURING
THE OPTION PERIOD, EXCEPT IF SUCH FAILURE TO CLOSE IS DUE TO BCDF’S UNREASONABLE
DELAY OR FAILURE TO COMPLY WITH THE REQUIREMENTS OF THIS SECTION 5.1.

 

8

--------------------------------------------------------------------------------



 


ARTICLE VI
SURVIVAL OF REPRESENTATIONS AND WARRANTIES


 


6.1           SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS. THE
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED HEREIN SHALL SURVIVE THE
CLOSING INDEFINITELY.


 


ARTICLE VII
MISCELLANEOUS


 


7.1           SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS HELD BY A
COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL OR UNENFORCEABLE, SUCH
PROVISION SHALL BE SEVERED AND ENFORCED TO THE EXTENT POSSIBLE OR MODIFIED IN
SUCH A WAY AS TO MAKE IT ENFORCEABLE, AND THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY THEREOF SHALL NOT AFFECT THE VALIDITY, LEGALITY OR
ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT.


 


7.2           GOVERNING LAW. THIS AGREEMENT AND EACH OF THE OTHER ACQUISITION
DOCUMENTS WHICH DOES NOT EXPRESSLY SET FORTH APPLICABLE LAW SHALL BE GOVERNED BY
AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.


 


7.3           CONSENT TO JURISDICTION. EACH OF SELLER AND BUYER HEREBY CONSENTS
TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN NEW YORK
COUNTY, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE LITIGATED IN SUCH COURTS. EACH OF SELLER AND BUYER EXPRESSLY
SUBMITS AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. EACH OF SELLER AND BUYER HEREBY WAIVES PERSONAL
SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS
MAY BE MADE UPON SELLER OR BUYER, AS APPLICABLE, BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SELLER OR BUYER, AS APPLICABLE, AT
THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE
TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.


 


7.4           WAIVER OF JURY TRIAL. BUYER AND SELLER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT AND THE OTHER ACQUISITION DOCUMENTS. BUYER AND
SELLER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OTHER ACQUISITION DOCUMENTS AND THAT EACH WILL CONTINUE TO
RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. BUYER AND SELLER WARRANT
AND REPRESENT THAT EACH HAS

 

9

--------------------------------------------------------------------------------


 


HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND THAT
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.


 


7.5           NOTICES. ANY NOTICE OR OTHER COMMUNICATION REQUIRED SHALL BE IN
WRITING ADDRESSED TO THE RESPECTIVE PARTY AS SET FORTH BELOW AND MAY BE
PERSONALLY SERVED, SENT BY E-MAIL, TELECOPIED, SENT BY OVERNIGHT COURIER SERVICE
OR U.S. MAIL AND SHALL BE DEEMED TO HAVE BEEN GIVEN: (A) IF DELIVERED IN PERSON,
WHEN DELIVERED; (B) IF DELIVERED BY FAX, ON THE DATE OF TRANSMISSION IF
TRANSMITTED ON A BUSINESS DAY BEFORE 4:00 P.M. NEW YORK TIME; (C) IF SENT BY
E-MAIL, BY THE SENDER’S RECEIPT OF AN E-MAIL ACKNOWLEDGMENT CONFIRMING DELIVERY
THEREOF, (D) IF DELIVERED BY OVERNIGHT COURIER, ONE (1) BUSINESS DAY AFTER
DELIVERY TO THE COURIER PROPERLY ADDRESSED; OR (E) IF DELIVERED BY U.S. MAIL,
FOUR (4) BUSINESS DAYS AFTER DEPOSIT WITH POSTAGE PREPAID AND PROPERLY
ADDRESSED.

 

Notices shall be addressed as follows:

 

 

If to Seller:

Southwest Casino and Hotel Corp.

 

2001 Killebrew Drive

 

Bloomington, MN 55425

 

ATTN: Thomas E. Fox

 

Fax: (952) 853-9991

 

 

With a copy to:

Oppenheimer Wolff & Donnelly, LLP

 

Plaza VII, Suite 3200

 

35 South 7th Street

 

Minneapolis, MN 55402

 

ATTN: D. William Kaufman

 

Fax: (612) 607-7100

 

 

If to Buyer:

Black Diamond Commercial Finance, L.L.C.

 

100 Field Drive

 

Lake Forest, IL 60045-2580

 

ATTN: Hugo H. Gravenhorst

 

Fax: (847) 615-9064

 

 

With a copy to:

Black Diamond Capital Management, L.L.C.

 

One Sound Shore Drive

 

Suite 200

 

Greenwich, CT 06830

 

ATTN: Bob Rosenbloom

 

Fax: (203) 552-1014

 

 

and:

Latham & Watkins LLP

 

233 South Wacker Drive

 

Suite 5800, Sears Tower

 

Chicago, Illinois 60606

 

ATTN: Jeff Moran

 

Fax: (312) 993-9767

 

10

--------------------------------------------------------------------------------


 


7.6           REFERENCES, PRONOUNS AND HEADINGS. EXCEPT AS OTHERWISE
SPECIFICALLY INDICATED, ALL REFERENCES TO SECTION OR SUBSECTION NUMBERS REFER TO
SECTIONS AND SUBSECTIONS OF THIS AGREEMENT AND ALL REFERENCES TO EXHIBITS REFER
TO THE EXHIBITS ATTACHED HERETO. THE WORDS “HEREBY,” “HEREOF,” “HEREIN,”
“HERETO,” “HEREUNDER,” AND WORDS OF SIMILAR IMPORT REFER TO THIS AGREEMENT AS A
WHOLE AND NOT TO ANY PARTICULAR SECTION OR SUBSECTION HEREOF. THE WORD
“HEREAFTER” SHALL MEAN AFTER, AND THE TERM “HERETOFORE” SHALL MEAN BEFORE, THE
DATE OF THIS AGREEMENT. THE WORD “OR” MEANS “AND/OR” AND THE WORDS “INCLUDE” AND
“INCLUDING” SHALL NOT BE CONSTRUED AS TERMS OF LIMITATION. AS USED HEREIN, ALL
PRONOUNS SHALL INCLUDE THE MASCULINE, FEMININE, NEUTER, SINGULAR AND PLURAL
THEREOF WHEREVER THE CONTEXT AND FACTS REQUIRE SUCH CONSTRUCTION. THE HEADINGS,
TITLES AND SUBTITLES HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND
ARE TO BE IGNORED IN ANY CONSTRUCTION OF THE PROVISIONS HEREOF.


 


7.7           ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE
BENEFIT OF AND BE ENFORCEABLE BY THE PARTIES HERETO, AND THEIR RESPECTIVE HEIRS,
PERSONAL REPRESENTATIVES, SUCCESSORS AND PERMITTED ASSIGNS. NOTWITHSTANDING THE
FOREGOING, NO PARTY HERETO MAY ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS UNDER
THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, IN THE CASE OF AN
ASSIGNMENT BY SELLER, OR OF SELLER, IN THE CASE OF AN ASSIGNMENT BY BUYER, AND
ANY PURPORTED ASSIGNMENT WITHOUT SUCH CONSENT SHALL BE NULL AND VOID; PROVIDED,
HOWEVER, THAT SELLER AND BUYER MAY MAKE SUCH AN ASSIGNMENT WITHOUT CONSENT TO
(I) ITS AFFILIATES OR (II) A SUCCESSOR TO ALL OR A MATERIAL PORTION OF ITS
ASSETS OR BUSINESS, WHETHER IN A MERGER, SALE OF STOCK, SALE OF ASSETS OR OTHER
TRANSACTION, THE DEFINITIVE WRITTEN AGREEMENT FOR WHICH SHALL CONTAIN AN EXPRESS
ASSUMPTION BY THE SUCCESSOR OR ASSIGNEE OF SELLER’S OR BUYER’S, AS THE CASE MAY
BE, OBLIGATIONS HEREUNDER; AND PROVIDED, FURTHER, THAT BUYER MAY MAKE SUCH AN
ASSIGNMENT WITHOUT CONSENT TO ANY LENDER (AS SUCH TERM IS DEFINED IN THE CREDIT
AGREEMENT).


 


7.8           NO WAIVER. ANY EXTENSION OR WAIVER OF THE OBLIGATIONS HEREIN OF
EITHER PARTY SHALL BE VALID ONLY IF SET FORTH IN AN INSTRUMENT IN WRITING
REFERRING TO THIS SECTION AND SIGNED BY THE PARTY TO BE BOUND THEREBY. ANY
WAIVER OF ANY TERM OR CONDITION SHALL NOT BE CONSTRUED AS A WAIVER OF ANY
SUBSEQUENT BREACH OR A SUBSEQUENT WAIVER OF THE SAME TERM OR CONDITION, OR A
WAIVER OF ANY OTHER TERM OR CONDITION, OF THIS AGREEMENT. THE FAILURE OF ANY
PARTY TO ASSERT ANY OF ITS RIGHTS HEREUNDER SHALL NOT CONSTITUTE A WAIVER OF ANY
OF SUCH RIGHTS.


 


7.9           NO ORAL MODIFICATION. NEITHER THIS AGREEMENT NOR ANY OF ITS TERMS
OR PROVISIONS MAY BE AMENDED, MODIFIED, WAIVED, DISCHARGED OR TERMINATED, EXCEPT
BY A WRITTEN INSTRUMENT SIGNED BY THE PARTIES HERETO.


 


7.10         EXPENSES. EXCEPT AS OTHERWISE SPECIFIED IN THIS AGREEMENT, ALL
COSTS AND EXPENSES, INCLUDING, WITHOUT LIMITATION, FEES AND DISBURSEMENTS OF
COUNSEL, FINANCIAL ADVISORS AND ACCOUNTANTS, INCURRED IN CONNECTION WITH THIS
AGREEMENT SHALL BE PAID BY THE PARTY INCURRING SUCH COST AND EXPENSES.


 


7.11         ENTIRE AGREEMENT. THIS AGREEMENT, INCLUDING THE OTHER DOCUMENTS
REFERRED TO HEREIN WHICH FORM A PART HEREOF, AND THE SETTLEMENT AGREEMENT, DATED
AS OF THE DATE HEREOF, BY AND BETWEEN SELLER, SELLER PARENT AND BUYER, AS AGENT,
CONTAIN THE FULL AGREEMENT BETWEEN THE PARTIES HERETO ON ITS SUBJECT MATTERS,
AND SUPERSEDES AND RENDERS NULL AND VOID ALL PRIOR

 

11

--------------------------------------------------------------------------------


 


AGREEMENTS OR UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, WHICH EXIST OR MAY HAVE
EXISTED BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT MATTERS.


 


7.12         CONSTRUCTION. BUYER AND SELLER ACKNOWLEDGE THAT EACH OF THEM HAS
HAD THE BENEFIT OF LEGAL COUNSEL OF ITS OWN CHOICE AND HAS BEEN AFFORDED AN
OPPORTUNITY TO REVIEW THIS AGREEMENT AND THE OTHER ACQUISITION DOCUMENTS AND
THAT THIS AGREEMENT AND THE OTHER ACQUISITION DOCUMENTS SHALL BE CONSTRUED AS IF
JOINTLY DRAFTED BY BUYER AND SELLER.


 


7.13         ADDITIONAL DOCUMENTS. THE PARTIES HERETO WILL, WITHOUT ADDITIONAL
CONSIDERATION, EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND TAKE SUCH OTHER
ACTION AS MAY BE REASONABLY REQUESTED BY ANY OTHER PARTY HERETO IN ORDER TO
CARRY OUT THE PURPOSES OF THIS AGREEMENT.


 


7.14         NO THIRD PARTY BENEFICIARIES. NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OR ENTITY OTHER THAN THE PARTIES
HERETO ANY RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF
THIS AGREEMENT OR ANY PROVISION OF THIS AGREEMENT. THIS AGREEMENT AND ALL OF ITS
PROVISIONS AND CONDITIONS ARE FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES
TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


7.15         COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH
OF WHICH SHALL BE AN ORIGINAL, AND ALL OF WHICH, TAKEN TOGETHER, SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT. THE PARTIES AGREE THAT TELECOPIED OR
ELECTRONICALLY SCANNED COPIES OF SIGNATURES WILL BE SUFFICIENT, WITH ORIGINAL
SIGNATURE PAGES TO BE SUPPLIED AND EXCHANGED AT A LATER DATE.


 

Signature Page Follows.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.

 

 

BUYER:

 

 

 

BLACK DIAMOND COMMERCIAL
FINANCE, L.L.C., as Agent

 

 

 

 

 

By:

  /s/ Hugo H. Gravenhorst

 

 

Hugo H. Gravenhorst

 

 

Managing Director

 

 

 

 

 

SELLER:

 

 

 

 

 

SOUTHWEST CASINO AND HOTEL CORP.

 

 

 

 

 

By:

  /s/ Thomas E. Fox

 

 

Thomas E. Fox

 

 

President

 

--------------------------------------------------------------------------------